OPINION — AG — QUESTION(1): "ARE EMPLOYEES OF THE ADJUTANT GENERAL'S DEPARTMENT, WHO ARE SUPPORTED BY 100 PERCENT FEDERAL FUNDS, MADE AVAILABLE THROUGH THE NATIONAL GUARD BUREAU, AND WHO ARE NOT MEMBERS OF THE OKLAHOMA NATIONAL GUARD, AND WHO ARE NOT COVERED BY AND ELIGIBLE FOR A RETIREMENT PROGRAM, ELIGIBLE AND/OR REQUIRED TO BECOME MEMBERS OF THE PUBLIC EMPLOYEE'S RETIREMENT SYSTEM?" — AFFIRMATIVE, QUESTION(2): "IF OPINION TO QUESTION (1) IS IN THE AFFIRMATIVE, CAN THE STATE LEGALLY CONTRIBUTE WHATEVER EXCESS EMPLOYER'S CONTRIBUTION THAT MAY BE REQUIRED, IN ADDITION TO THE COMBINATION OF SOCIAL SECURITY AND RETIREMENT CONTRIBUTIONS BY THE FEDERAL GOVERNMENT, WHICH CANNOT EXCEED 6.5 PERCENT OF THE EMPLOYEES COMPENSATION, BY FEDERAL LAW?" — AFFIRMATIVE CITE: 44 O.S. 1961 21 [44-21], SENATE BILL NO. 62 (BURCK BAILEY)